         Case 9:17-bk-11647-DS                          Doc 127 Filed 07/23/19 Entered 07/23/19 13:08:00                                             Desc
                                                          Main Document    Page 1 of 2


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar Nos., &                            FOR COURT USE ONLY
Email Address


Reed H. Olmstead                                                                                                        FILED & ENTERED
LAW OFFICES OF REED H. OLMSTEAD
5266 Hollister Ave, Ste 224
Santa Barbara, CA 93111
(805) 963-9111 Fax: (805) 963-2209                                                                                               JUL 23 2019
California State Bar Number: 269525 CA

                                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                                           Central District of California
                                                                                                                           BY rust       DEPUTY CLERK




     Individual appearing without attorney
    Attorney for: Debtor and Debtor-in-Possession

                                                        UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                NORTHERN DIVISION


In re
                                                                                                    CASE NO.: 9:17-bk-11647-DS
JENNIFER VIOLET O'NEIL,
                                                                                                    CHAPTER: 11


                                                                                                            ORDER RE: NOTICE OF MOTION AND
                                                                                                             MOTION FOR ORDER DETERMINING
                                                                                                                 VALUE OF COLLATERAL
                                                                                                               [11 U.S.C. § 506(a), FRBP 3012]


                                                                                                          No Hearing

                                                                                                          Hearing Information

                                                                                                 DATE:                    July 16, 2019
                                                                                                 TIME:                    11:00 a.m.
                                                                                         Debtor.
                                                                                                 COURTROOM:                201
                                                                                                 PLACE:                   1415 State Street
                                                                                                                          Santa Barbara, CA 93101


Affected Collateral:                   5210 Austin Road, Santa Barbara, CA 93111




The court has considered the NOTICE OF MOTION AND MOTION FOR ORDER DETERMINING VALUE OF
COLLATERAL [11 U.S.C. § 506(a), FRBP 3012], docket number 112  (Motion).



          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
        December 2013                                                                      Page 1                        F 3012-1.ORDER.VALUATION
        Case 9:17-bk-11647-DS                          Doc 127 Filed 07/23/19 Entered 07/23/19 13:08:00                                        Desc
                                                         Main Document    Page 2 of 2


1.     The Motion was:             Opposed            Unopposed             Settled by stipulation

2.     Appearances are stated on the record (if hearing was held).

3.     Based upon the Motion and evidence offered in support thereof, and upon the findings and conclusions made at the
       hearing (if a hearing was held), IT IS ORDERED THAT:

       a.       The Motion is denied.

       b.       The Motion is granted and IT IS FURTHER ORDERED THAT:

            (1) As of (applicable date)           May 15, 2019            , the value of the Collateral is $                  890,000.00   .

            (2) The liens encumbering the Collateral are determined to be secured and unsecured as follows:

                Names of Lien Holders                                 Secured Portion of                                Unsecured Portion of
                 in Order of Priority                                     the Claim                                          the Claim

     1st Lien     Wilmington Savings Fund                     $      890,000.00                                $      337,613.97
                  Society, FSB, D/B/A
                  Christiana Trust as
                  Owner Trustee of the
                  Residential Credit
                  Opportunities Trust III

     2nd Lien Real Time Real Time                             $      0.00                                      $      786,612.33
                  Resolutions, Inc. as agent
                  for THE BANK OF NEW
                  YORK MELLON FKA THE
                  BANK OF NEW YORK, AS
                  SUCCESSOR TO PMORGAN
                  CHASE BANK, N.A., AS
                  TRUSTEE FOR THE
                  CERTIFICATEHOLDERS
                  OF CWHEQ REVOLVING
                  HOME EQUITY LOAN
                  TRUST, SERIES 2006-F

     3rd Lien       Joel A. Maloney                           $      0.00                                      $      92,560.00

                                                                                   ###




                  Date: July 23, 2019




     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                                                   Page 2                       F 3012-1.ORDER.VALUATION                 VAL
